Case 2:19-cv-09330-CBM-AS Document 70 Filed 08/07/20 Page 1of1 Page ID#:974

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 19-9330-CBM-(ASx) Date August 7, 2020

 

 

Title Mossack Fonseca & Co., S.A. et al. v. Netflix Inc.

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings: IN CHAMBERS- ORDER RE: DEFENDANT’S MOTION TO STRIKE

PLAINTIFF’S SECOND AMENDED COMPLAINT UNDER THE
CALIFORNIA ANTI-SLAPP STATUTE; DEFENDANT’S MOTION FOR
JUDGMENT ON THE PLEADINGS; AND SCHEDULING CONFERENCE

The matters before the Court are: (1) Defendant’s Motion to Strike Plaintiff's Second Amended
Complaint under the California Anti-SLAPP Statute (Dkt. No. 59); and (2) Defendant’s Motion for Judgment on the
Pleadings (Dkt. No. 60) (collectively, the “Motions”).

In connection with the Motion for Judgment on the Pleadings, Defendant filed a notice of lodging of “a
DVD containing a true and correct copies [sic] of the feature film ‘The Laundromat’” (Exhibit 1) and “a true and
correct copy of the book entitled Secrecy World: Inside the Panama Papers Investigation of Illicit Mooney
Networks and the Global Elite, authored by Jake Bernstein” (Exhibit 2). (Dkt. No. 60-1.)

Defendant shall FedEx chambers copies of Exhibits 1 and 2 to the Notice of Lodging no later than August
13, 2020, to the following:

Yolanda Skipper

United States District Court
Central District of California
350 West 1" Street, Suite 4311
Los Angeles, CA 90012-4555.

The hearing on Defendant’s Motions and Scheduling Conference is continued from August 18, 2020 to
September 29, 2020, at 10:00 a.m. The parties shall file their Joint Rule 26(f) Report in preparation for the
Scheduling Conference no later than September 22, 2020.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
